Hughes, J., (after stating the facts.) The court is of opinion that the bond was a joint and several obligation and contract, and that the plaintiff had the right to sue thereon without joining others. The provisions of the bond warrant this construction of it. The action was transitory, and not local. It could be brought here or in Texas, in the proper forum. Its obligation was a contract, and its breach gave a right of action against the defendants, wherever they might be found. The court was not in error on the question of jurisdiction, and the right of the appellees to sue in the court in Miller county in Arkansas. There is no abstract of the evidence in the case by the appellant, and for this reason the judgment should be affirmed, under rule 9 of this court; but we have discovered that the judgment for the appellees is for the whole amount of damages suffered by all the creditors, whereas only part of the creditors are plaintiffs. The judgment, therefore, should, have been for their pro rata share ■of what all the accepting creditors were entitled to recover, if they were plaintiffs. Some of the creditors have not been made parties. Though the suit was brought in behalf of the plaintiffs named and all the creditors who might join in it, still it is not like a suit to uncover property fraudulently conveyed, where the filing of the bill gives a lien to the plaintiffs because of - their diligence. This was a fund in court to be equally distributed pro rata between ■creditors, and plaintiffs were entitled to no-more than their share of it. For this error tire judgment is reversed, and the cause is remanded, with instructions to decree for plaintiff for their pro rata .share of the damages in accordance herewith. Bunn, C. J., dissents.